Case 2:17-cv-10657-DML-RSW ECF No. 436 filed 07/28/20             PageID.25463   Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


  PATTI JOE CAHOO, KRYSTEN
  MENDYK, KHADIJA COLE, HYON
  PAK and MICHELLE DAVISON,
               Plaintiffs,                         No. 17-10657
  v.                                               District Judge David M. Lawson
                                                   Magistrate Judge R. Steven Whalen
  FAST ENTERPRISES, LLC, CSG
  GOVERNMENT SOLUTIONS,
  STEVEN GESKEY, SHEMIM
  BLUDELL, DORRIS MITCHELL,
  DEBRA SINGLETON, SHARON
  MOFFET-MASSEY, SAS INSTITUTE,
  INC., and MICHIGAN DEPT. OF
  TECHNOLOGY AND BUDGET,
               Defendants.
                                         /

                                 OPINION AND ORDER
        Before the Court is Defendant SAS Institute, Inc’s (“SAS’s”) Renewed Motion to
  Deem Admitted SAS’s First Requests for Admission to Plaintiffs [ECF No. 268].

  Because Plaintiffs’ responses to the Requests for Admission (“RFAs”), and because
  Defendant’s arguments to the contrary are more appropriately addressed in a motion for
  summary judgment, the present motion is DENIED as to the request to deem Plaintiffs’

  responses admitted, but GRANTED to the extent that Plaintiffs will be required to serve
  supplemental responses.

                                        I.   FACTS
        This case centers on an automated fraud detection system used by the Michigan
  Unemployment Insurance agency that is alleged to have improperly and erroneously


                                             -1-
Case 2:17-cv-10657-DML-RSW ECF No. 436 filed 07/28/20               PageID.25464      Page 2 of 6



  misidentified Plaintiffs and proposed class members as having submitted fraudulent
  claims. Plaintiffs allege that this automated system, named MiDAS, “was defectively

  designed, implemented, and/or maintained by Defendants SAS, Fast and CSG and the
  individual Defendants.” Amended Complaint [ECF No. 43, PageID.749]. Plaintiffs allege

  that “[t]he system was so defectively designed, implemented and maintained that it had a
  margin of error of over 93% when making the automated fraud determinations with no
  human involvement, and a margin of error of approximately 50% with human
  involvement.” Id. Defendant SAS is named in Count I (negligent production), Count II

  (breach of implied warranty), Count IV (breach of express warranty), Count V (failure to
  warn), and Count VIII (civil conspiracy).

         SAS contends that it licensed and configured a software known as EFDS

  (Electronic Fraud Detection Software), which is distinct from MiDAS. SAS challenges
  Plaintiffs’ responses to RFAs 1, 3-6, 8-26, 29-32, and 40-42.

         RFA 1, 3, and 4 ask Plaintiffs to admit that SAS did not “design, create,

  implement, configure, control, or maintain” MiDAS, MiWAM, or any software other than
  EFDS. Plaintiffs respond that they “lack sufficient knowledge or information to

  conclusively admit or deny this request, since after reasonable inquiry, the information
  that is known or can be readily obtained outside of formal discovery in this case is
  insufficient to enable it to admit or deny.”1 They further state, “The scope of the work that

  Defendant SAS was contracted to perform and its relationship to, role within, and
  integration with the MiDAS system is the subject of discovery in this case and discovery


         1
          As to every request to which Plaintiffs neither admit nor deny, they assert that
  even though they have made a reasonable inquiry, “the information that is known or can
  be readily obtained outside of formal discovery in this case is insufficient to enable it to
  admit or deny.”
                                               -2-
Case 2:17-cv-10657-DML-RSW ECF No. 436 filed 07/28/20                 PageID.25465      Page 3 of 6



  is ongoing.” As to RFA 1, they state, “However, based on Plaintiffs’ information thus far,
  EFDS played a pivotal role in the design, creation, implementation, configuring,

  controlling, and/or maintaining MiDAS so to that extent it is denied.”
         RFA 5 and 6 ask about the time frame during which EFDS was first employed.

  Again, Plaintiffs respond that after making a reasonable inquiry, they lack sufficient
  information to either admit or deny, but add that the State of Michigan’s April, 2015
  quarterly report appears to conflict with the facts underlying the RFAs.
         RFA 8-26 generally ask Plaintiffs to admit that EFDS did not cause any of the

  harm or damages alleged in the complaint. For example, RFA 9 states, “Admit that EFDS
  did not terminate unemployment insurance claimants’ rights to receive benefits.” RFA 13

  states, “Admit that EFDS did not make fraud determinations.” And so on. The Plaintiffs’

  responses were consistently along the lines of “it appears that EFDS was part of and
  contributed to a system” that led to the particular harms alleged in the complaint, so to

  that extent [the RFA] is denied.” The responses further state that “the scope of the EFDS

  system and its role” with regard to the fraud determinations “is the subject of discovery in
  this case and discovery is ongoing.” In response to RFA 32 (“Admit that you have no

  evidence that the EFDS software had a 93% margin of error in flagging claims for
  investigation”), Plaintiffs state that this is subject to ongoing discovery, and that “[i]t
  appears that EFDS was part of and contributed to the system that had a 93% margin of

  error, so to that extent it is denied.”

                                II.   STANDARD OF REVIEW
         Fed.R.Civ.P. 36(a)(1) provides that a party may serve on another party “a written

  request to admit, ... the truth of any matters within the scope of Rule 26(b)(1) relating to:
  (A) facts, the application of law to fact, or opinions about either; and (b) the genuineness


                                                -3-
Case 2:17-cv-10657-DML-RSW ECF No. 436 filed 07/28/20               PageID.25466      Page 4 of 6



  of any described documents.” Fed.R.Civ.P. 36(a)(4), which governs Requests for
  Admission, provides:

         “If a matter is not admitted, the answer must specifically deny it or state in
         detail why the answering party cannot truthfully admit or deny it. A denial
         must fairly respond to the substance of the matter; and when good faith
         requires that a party qualify an answer or deny only a part of a matter, the
         answer must specify the part admitted and qualify or deny the rest. The
         answering party may assert lack of knowledge or information as a reason
         for failing to admit or deny only if the party states that it has made
         reasonable inquiry and that the information it knows or can readily obtain is
         insufficient to enable it to admit or deny.”
         “The requesting party may move to determine the sufficiency of an objection or

  answer, and the court may order than an answer be served or order either that the matter is
  admitted or that an amended answer be served.” Dobrowski v. Jay Dee Contractors, Inc.,

  2008 WL 2157061, at *1 (E.D. Mich. May 21, 2008)(citing Fed.R.Civ.P. 36(a)(6)).

                                     III.   DISCUSSION
         If the Plaintiffs had merely responded that they were unable to admit or deny a

  request for admission because they lacked sufficient knowledge, their responses would be

  facially deficient. See Estate of Majors v. Gerlach, 2018 WL 3429979 (E.D. Mich., July
  16, 2018), citing Drutis v. Rand McNally & Co., 236 F.R.D. 325, 330 (E.D. Ky. 2006).

  However, in each response, Plaintiffs state that they neither admit nor deny, after making
  a reasonable inquiry. By way of explanation, they go on to state that at the time of their
  responses, discovery was ongoing. This is in literal compliance with the Rule 36(a)(4). Id.

  Moreover, the Plaintiffs give at least partial denials to the requests. See, for example,
  response to RFA 1 (“based on Plaintiffs’ information thus far, EFDS played a pivotal role
  in the design, creation, implementation, configuring, controlling, and/or maintaining

  MiDAS so to that extent it is denied”); RFA 8-26 (“it appears that EFDS was part of and
  contributed to a system” that led to the particular harms alleged in the complaint, so to


                                               -4-
Case 2:17-cv-10657-DML-RSW ECF No. 436 filed 07/28/20                 PageID.25467       Page 5 of 6



  that extent [the RFA] is denied”); RFA 32 (“[i]t appears that EFDS was part of and
  contributed to the system that had a 93% margin of error, so to that extent it is denied”).

  This again is in compliance with the Rule, which requires the responding party to “
  specify the part admitted and qualify or deny the rest.”

         A core issue with regard to Defendant SAS is whether and to what extent its
  software contributed to the errors of the MiDAS system. SAS alleges that it did not
  contribute to the alleged deficiencies of MiDAS in any way, and its motion reads very
  much like an argument for summary judgment. However, a motion to determine the

  sufficiency of a response to a request for admission is not the proper vehicle to litigate
  clearly disputed factual issues. It is to ensure that “each party is aware, as the litigation

  progresses, whether or not a particular issue has been admitted or is still in dispute.”

  Foretich v. Chung, 151 F.R.D. 3 (D. D.C. 1993), citing Fed.R.Civ.P. 36 advisory
  committee's note. See also Schmalz, Inc. v. Better Vacuum Cups, Inc., 2017 WL 3301326,

  at *1–2 (E.D. Mich. July 14, 2017), citing Foretich. In other words, a motion under Rule

  36 is not a motion to determine the accuracy or the credibility of a response to a request
  for admission. “Such issues were deemed appropriate for summary judgment, not for

  litigating the propriety of RFA answers.” Id.
         Thus, both the Plaintiffs’ partial or qualified denials and their statement that after a
  reasonable inquiry they could neither admit nor deny the requests were proper responses

  under Rule 36(a)(4).
         Nevertheless, the Plaintiffs stated that their lack of sufficient information to
  completely or unequivocally admit or deny was due to the fact that discovery was still

  ongoing. Discovery has now closed. Under Fed.R.Civ.P. 36(a)(6), the Court may order
  that an amended answer be served. Therefore, while it is not appropriate to deem the


                                                 -5-
Case 2:17-cv-10657-DML-RSW ECF No. 436 filed 07/28/20               PageID.25468      Page 6 of 6



  requests admitted (which would be the functional equivalent of granting summary
  judgment), I will order the Plaintiffs to serve supplemental responses to all of the RFAs

  discussed above.2

                                    IV.    CONCLUSION
           Defendant SAS’s motion [ECF No. 268] is DENIED IN PART AND GRANTED
  IN PART. The motion is DENIED as to the request to deem Plaintiffs’ responses
  admitted, but GRANTED to the extent that Plaintiffs are required to serve supplemental
  responses. Plaintiffs will serve supplemental responses within 21 days of the date of this

  Order.
           IT IS SO ORDERED.

                                             s/R. Steven Whalen
                                             R. STEVEN WHALEN
                                             United States Magistrate Judge
  Dated: July 28, 2020




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was sent to parties of
  record on July 28, 2020 electronically and/or by U.S. mail.

                                             s/Carolyn M. Ciesla
                                             Case Manager




           2
           I note that Defendant SAS has filed a motion to dismiss for lack of subject matter
  jurisdiction [ECF No. 288]. Plaintiff’s have not filed a response to that motion, and
  according to SAS, Plaintiffs do not oppose it. See SAS Reply Brief [ECF No. 393,
  PageID.17400] (“Plaintiffs have represented to SAS that they agree to dismiss SAS from
  the case and do not intend to respond....”). It is unclear why Plaintiffs have not stipulated
  to dismiss SAS.
                                               -6-
